Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/21, 12/02/21 and 12/07/21 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 25 is directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 25 recites “over a time period that the device is being worn on the subject”, which positively recites the human body, as the broadest reasonable interpretation of “being worn on the subject,” includes a location on the human body. Suggested language would be “over a time period that the device is configured to be worn on the subject”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19, 21-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the surface of the skin” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the surface of the skin” is not mentioned previous to this claim. 
Claim 19 recites the limitation “the biological fluid sample” in line 1. There is insufficient antecedent basis for this limitation in the claim. The term “the biological fluid sample” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the biological fluid sample” to be “biological fluid” referred to in claim 11.
Claim 21 recites the limitation “the biological fluid sample” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The term “the biological fluid sample” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the biological fluid sample” to be “biological fluid” referred to in claim 11.
Claim 22 recites the limitation “the biological fluid sample” in line 3. There is insufficient antecedent basis for this limitation in the claim. The term “the biological fluid sample” is not mentioned previous to this claim. For examination purposes examiner has interpreted “the biological fluid sample” to be “biological fluid” referred to in claim 11.
The term “in proximity” in claim 23 is a relative term which renders the claim indefinite. The term “in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “in proximity” are not described so it is unclear how close to the subject the device must be to meet the claim.
Claim 25 recites the limitation “the presence” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the presence” is not mentioned previous to this claim.
The term “in proximity” in claim 25 is a relative term which renders the claim indefinite. The term “in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “in proximity” are not described so it is unclear how close to the subject the device must be to meet the claim.
Claim 25 also inherits the deficiencies of claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, 13, 15, 17-19, 21, 23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pushpala (U.S. Patent Application Document 20170251958A1) in further view of Eid (U.S. Patent Application Document 20180026393A1).
Regarding claim 1, Pushpala teaches a modular sensor [fig. 1 and 24, element 116] comprising: a substrate [fig. 10A, element 91; par. 86]; wherein the modular sensor is configured to be operably and releasably coupled to a device for use as a sensing apparatus [fig. 1, element 190; par. 38].
	Pushpala does not teach a plurality of contact electrodes provided on a surface of the substrate; and a plurality of sensing lines disposed between the plurality of contact electrodes to collectively form a plurality of sensor elements, wherein each sensor element comprises at least one sensing line extending longitudinally between a pair of contact electrodes.
	However, Eid teaches a plurality of contact electrodes [fig. 1, elements 104D-F] provided on a surface of the substrate [107B]; and a plurality of sensing lines [fig. 1, element 103A-B; par. 19] disposed between the plurality of contact electrodes to collectively form a plurality of sensor elements, wherein each sensor element comprises at least one sensing line extending longitudinally between a pair of contact electrodes [par. 15-26].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Pushpala, teaching a plurality of contact electrodes provided on a surface of the substrate; and a plurality of sensing lines disposed between the plurality of contact electrodes to collectively form a plurality of sensor elements, wherein each sensor element comprises at least one sensing line extending longitudinally between a pair of contact electrodes, as taught by Eid, since the modification would provide the predictable results of better detecting biomarkers.
	Regarding claim 2, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the modular sensor is configured to function as an active sensing unit when electronically coupled to the device [fig. 1 and 10C-E; par. 38].
Regarding claim 3, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the modular sensor is configured to fit within a recessed housing on the device [fig. 1; par. 38 and 43]
Regarding claim 4, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the modular sensor is protected by the recessed housing [par. 38, 43 and 80].
Regarding claim 5, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] and the device comprises a magnetic material [par. 111].
Pushpala does not teach wherein the substrate comprises a ferrous metal or alloy.
However, Eid teaches wherein the substrate comprises a ferrous metal or alloy [fig. 1, element 108A-C; par. 15 and 23].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Pushpala, teaching wherein the substrate comprises a ferrous metal or alloy, as taught by Eid, since the modification would provide the predictable results of allowing the substrate and device to better connect.
Regarding claim 6, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116].
Pushpala does not teach wherein the modular sensor is configured to be coupled and held in place on the device via an attractive force between the magnetic material and the ferrous metal or alloy.
However, Eid teaches wherein the modular sensor is configured to be coupled and held in place on the device via an attractive force between the magnetic material and the ferrous metal or alloy [fig. 1, element 108A-C; par. 15 and 23].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Pushpala, teaching wherein the modular sensor is configured to be coupled and held in place on the device via an attractive force between the magnetic material and the ferrous metal or alloy, as taught by Eid, since the modification would provide the predictable results of allowing the substrate and device to better connect.
Regarding claim 11 Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the plurality of sensor elements is configured to detect one or more biomarkers in a biological fluid of a subject [par. 46]
Regarding claim 13, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the biological fluid comprises sweat or interstitial fluid obtained via the surface of the skin [par. 47].
Regarding claim 15, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein each of the plurality of sensor elements is configured to detect a different biomarker [par. 46 and 48].
Regarding claim 17, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the one or more biomarkers comprises an electrolyte, glucose, lactic acid, IL6, a cytokine, HER2, Cortisol, ZAG, cholesterol, vitamins, a protein, a drug molecule, a metabolite, a peptide, an amino acid, a DNA, an RNA, an aptamer, an enzyme, a biomolecule, a chemical molecule, a synthetic molecule, or combinations thereof [par. 46].
Regarding claim 18, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the one or more biomarkers comprises one or more of an electrolyte, glucose, and lactic acid [par. 46].
Regarding claim 19, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the biological fluid sample comprises sweat, breath, saliva, earwax, urine, semen, blood plasma, a bio-fluid, a chemical fluid, an air sample, a gas sample, or a combination thereof [par. 46].
Regarding claim 21, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the plurality of sensor elements is configured to detect the one or more biomarkers when in contact with the biological fluid sample [par. 46 and 61].
Regarding claim 23, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the plurality of sensor elements is configured to detect a presence and concentration of the one or more biomarkers substantially in real-time when the device is being worn on the subject or in proximity to the subject [par. 46, 61, 105].
Regarding claim 25, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the data indicative of the presence and concentrations of the one or more biomarkers is collected on the device over a time period that the device is being worn on the subject or in proximity to the subject [par. 46 and 105-106].
Regarding claim 26, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the modular sensor is configured to be operably and releasably coupled to the device without the use of tools [par. 111, Examiner notes the sensor is coupled to the device magnetically]. 
Regarding claim 27, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116] wherein the modular sensor is configured to be operably and releasably coupled to the device in less than 10 seconds [par. 111, Examiner notes coupling the sensor to the device magnetically would take less than 10 seconds]

Claims 7-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pushpala in further view of Rogers (U.S. Patent Application Document 20210145352A1).
Regarding claim 7, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116].
Pushpala does not teach wherein at least one of the plurality of sensing lines comprises a nanoscale material. 
However, Rogers teaches wherein at least one of the plurality of sensing lines comprises a nanoscale material [par. 23].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Pushpala, teaching wherein at least one of the plurality of sensing lines comprises a nanoscale material, as taught by Rogers, since the modification would provide the predictable results of allowing the sensor to better detect biomarkers in biological fluid.
Regarding claim 8, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116].
Pushpala does not teach wherein at least one of the plurality of sensing lines comprises graphene. 
However, Rogers teaches wherein at least one of the plurality of sensing lines comprises graphene [par. 23].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Pushpala, teaching wherein at least one of the plurality of sensing lines comprises graphene, as taught by Rogers, since the modification would provide the predictable results of allowing the senor to better detect biomarkers in biological fluid.
Regarding claim 22, Pushpala further teaches a modular sensor [fig. 1 and 24, element 116].
Pushpala does not teach wherein the plurality of sensor elements is capable of detecting the one or more biomarkers in a non-invasive manner, without requiring penetration of the subject's skin to extract the biological fluid sample.
However, Rogers teaches wherein the plurality of sensor elements is capable of detecting the one or more biomarkers in a non-invasive manner, without requiring penetration of the subject's skin to extract the biological fluid sample [par. 7].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Pushpala, teaching wherein the plurality of sensor elements is capable of detecting the one or more biomarkers in a non-invasive manner, without requiring penetration of the subject's skin to extract the biological fluid sample, as taught by Rogers, since the modification would provide the predictable results of preventing the sensor causing harm to the subject.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        

/THADDEUS B COX/Primary Examiner, Art Unit 3791